Case 0:21-cv-60599-RAR Document 1 Entered on FLSD Docket 03/17/2021 Page 1 of 11




                                  IN THE UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF FLORIDA
                                        FORT LAUDERDALE DIVISION

                                                         CASE NO.:

  HUA HARRAH, an individual, ANDREA
  ULLOA, an individual and DEBORAH
  MARTINEZ, an individual,

             Plaintiffs,
  vs.

  JULIA GARDENS PROPERTY OWNERS
  ASSOCIATION, INC., a Florida not-for-
  profit corporation,

        Defendant.
  _________________________________________/

                       COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                              AND DEMAND FOR TRIAL BY JURY
             Plaintiffs, Hua Harrah, an individual (“Owner”) and the applicants for residency, or Andrea

  Ulloa, an individual (“Ulloa”) and Deborah Martinez, an individual (“Martinez”) (collectively

  “plaintiff applicants”) 1 brings an action for damages and for injunctive relief against the defendant,

  Julia Gardens Property Owners Association, a Florida not-for-profit corporation (hereinafter

  “association”) arising from the Defendants violation of the Federal Fair Housing Act, or 42 U.S.C.
  §3604 (“The Act”) and for tortious interference with existing contractual and business

  relationships against the plaintiff Owner as follows.

  I.         INTRODUCTION, VENUE AND JURISDICTIONAL ALLEGATIONS

             1.        This is an action for damages and for injunctive relief associated with the

  association’s conduct of violating the act through discriminating against the applicants in the rental

  of their respective dwellings based on familial status.

             2.        It is also an action for damages on behalf on behalf of the plaintiff owner because

  the defendants conduct in violating the act through discriminating against the plaintiff tenants

  1
      Where applicable, the owner and the plaintiff applicants are collectively referred to herein as “Plaintiffs”.
Case 0:21-cv-60599-RAR Document 1 Entered on FLSD Docket 03/17/2021 Page 2 of 11
                                                                               Harrah adv. Julia Gardens
                                                                                               Case No.:


  amounts to tortiously interfering with the right of the plaintiff owner to lease her property within

  the association to a qualified applicant.

          3.      The Court has subject matter jurisdiction arising from the association’s conduct of

  violating the act.

          4.      The plaintiff owner is the owner of certain residential property located in the

  Southern District of Florida, Fort Lauderdale Division. The residential property is commonly

  described as 6875 Julia Gardens Drive, Coconut Creek, Florida 33073 and legally described as

  follows: HILLSBORO ASSOCIATES PLAT 148-15 B PORTION PARCEL A DESC AS:

  COMM AT MOST NLY WW COR PAR A NE 178.58 ALG N/L, S 582.39 NE 72.33 TO POB

  NE 24.00 SE 79.17, SW 24.00 NW 79.18 TO POB AKA: UNIT 4 BLDG 4 JULIA GARDENS

  (hereinafter “residential property”). The residential property is located within the Julia Gardens

  Condominium Complex and is therefore governed by certain governing documents for the

  administration of the defendant association.

          5.      A review of the Association Documents evidences the fact that the Association is

  not a 55 and over community and, therefore, families with children under the age of 18 are entitled

  to reside within the Association. In addition, the Association Documents do not prohibit the

  plaintiff landlords from leasing their respective units to third party tenants. The lease agreements

  are, however, conditioned on approval from the defendant association. The plaintiff owner has

  complied with all such obligations and should have been permitted by the defendant association

  to lease the residential property to, at a minimum, one of three separate prospective tenants.

  However, the defendant association discriminates based on familial status; the result of which has

  been an illegal and unjustifiable interference with the plaintiff and her right to lease the property

  to a prospective tenant; described below.

          6.      Plaintiff owner and the plaintiff applicants have retained the undersigned law firm

  and has agreed to pay the undersigned law firm a reasonable fee for the services.




                                                   2
Case 0:21-cv-60599-RAR Document 1 Entered on FLSD Docket 03/17/2021 Page 3 of 11
                                                                               Harrah adv. Julia Gardens
                                                                                               Case No.:


  II.      THE PARTIES

           7.    The plaintiff owner is the owner of the residential property located in the Southern

  District of Florida, Fort Lauderdale Division.        The residential property is governed by the

  association’s governing documents; copies of which are attached hereto as EXHIBIT “A”.

           8.    The plaintiff, Martinez, is a single mother in the Southern District of Florida. She

  submitted an application to lease the residential property also located within the Southern District

  of Florida from the plaintiff, owner (hereinafter “The Martinez Application”). The Martinez

  Application was denied, however, by the defendant association due to the familial status of the

  plaintiff, Martinez.

           9.    The plaintiff, Ulloa, also resides and does business in the Southern District of

  Florida and submitted an application to rent the residential property located within the Southern

  District of Florida from the plaintiff, owner (hereinafter “The Ulloa Application”). The Ulloa

  Application was also denied by the defendant association due to the familial status of the plaintiff,

  Ulloa.

           10.   The defendant, association is a Florida not for profit corporation that provides the

  operation and management of the association property.

           11.   Venue properly lies in the Southern District of Florida because the parties are

  residing and/or are doing business in the Southern District of Florida and the residential property

  is located within The Southern District of Florida.

  III.     SUMMARY AND BACKGROUND OF THE ACT AND THE DEFENDANTS
           CONDUCT IN VIOLATING IT
           12.   On September 13, 1988, Congress amended the Act to prohibit housing practices

  that discriminate on the basis of familial status. 42 U.S.C. § 3601 et. seq. In amending the Act,

  Congress recognized that “families with children are refused housing despite their ability to pay

  for it.” H.R. Re. No. 711, 100th Cong., 2nd Sess. (1988). In addition, Congress cited a HUD survey

  that found 25% of all rental units exclude children and that 50% of all rental units have policies

  that restrict families with children in some way. See Marans, Measuring Restrictive Rental

                                                   3
Case 0:21-cv-60599-RAR Document 1 Entered on FLSD Docket 03/17/2021 Page 4 of 11
                                                                               Harrah adv. Julia Gardens
                                                                                               Case No.:


  Practices Affecting Families With Children, A National Survey, Office of Policy, Planning and

  Research, HUD, (1980). The HUD Survey also revealed that almost 20% of families with children

  were forced to live in less desirable housing because of restrictive policies. Congress recognized

  these problems and sought to remedy them by amending the Fair Housing Act to make families

  with children a protected class.

         13.     42 U.S.C. §§ 3601-19. “Familial status”, as relevant to this case, is defined by the

  Act as, in part, “one or more individuals (who have not attained the age of eighteen years) being

  domiciled with. . . .(1) a parent or another person having legal custody of such individual or

  individuals. . .. Id. at §3602(k); 24 C.F.R. §100.20.

         14.     Following the amendment of the Act in 1988, the defendant association has been

  discriminating against, in part, the plaintiff owner through the systematic refusal to approve the

  plaintiff owner’s prospective tenants for leases for reasons that are pretextual. The real reason for

  the denial lies with respect that each of the plaintiff applicants have children and the denial,

  therefore, was based on illegal and discriminatory animus.
         15.     The property is a three-bedroom unit, so it is well suited for families with

  children. The plaintiff owner determined that the best use of the residential property was to lease

  the residential property and, in doing so, understood and agreed that the plaintiff owner is required

  to comply with the governing documents with the defendant association.

         16.     Article 10 of the governing documents provides, in part, as follows:

                                               *******
  10.2. Leases. No portion of a townhome unit. . ..may be rented. All leases shall be in writing and
  shall provide (or be automatically deemed to provide) that the association shall have the right to
  terminate the lease in the name of and as agent for the lessor upon default by tenant in observing
  any of the provisions of this declaration and the association documents. . ..An owner intending to
  make a good faith lease or renewal of a lease of a townhome unit shall give to the association
  written notice of that intention, together with the name and address of the intended lease, such
  other information concerning the intended lease as the association may reasonably require and a
  copy of the proposed lease. The intended lessee shall pay for and authorize a credit report and
  background check from a credit agency approved by the association. The association may deny
  approval based on the credit report and/or background check. Owners wishing to lease their
  townhome units may, if the board of director so elects, be required to place in escrow with the

                                                    4
Case 0:21-cv-60599-RAR Document 1 Entered on FLSD Docket 03/17/2021 Page 5 of 11
                                                                              Harrah adv. Julia Gardens
                                                                                              Case No.:

  association a sum of up to $500.00 which may be used by the association to repair any damages to
  the common areas or other portions of the property resulting from such acts or omissions of tenants
  (as determined by the sole discretion of the association). The association shall not be required to
  pay or remit any interest on any such escrowed funds. The owner will be required by the
  association to effect such repairs or pay any claim for injury or damage to property caused by the
  negligence of the tenant. Any balance remaining in the escrow account, less an administrative
  charge not to exceed $50.00 and exclusive of any interest retained by the association, shall be
  returned to the owner within ninety (90) days after the tenant vacates the townhome unit.

  10.3 Use Restrictions. No townhome unit shall be occupied by any person other than the owner
  thereof or the applicable members’ permittees and in no event for other than as a residence. Under
  no circumstances may more than one family reside in a townhome unit at one time. In no event
  shall occupancy (except for temporary occupancy by guests) exceed two (2) persons per bedroom
  and one (1) person per den (as defined by the association for the purpose of excluding from such
  definition living rooms, dining rooms, family rooms, country kitchens and the like). The Board of
  Directors shall have the power to authorize occupancy of a townhouse unit by persons in addition
  to those set forth above. the provisions of this section shall not be appliable to townhome units
  used by the developer for model homes, sales offices, management services or otherwise. As used
  herein, grandchildren and other persons permanently cohabitating the townhome unit as or together
  with the owner or permitted occupant thereof. As used herein, “guest” or words of similar import
  shall include only those persons who have a principal residence other than the townhome unit.
  Unless otherwise determined by the board of directors, a person occupying a townhome unit for
  more than one month shall not be deemed a guest but, rather, shall be subject to the provisions of
  this declaration which apply to leases and lessees. The purpose of this paragraph is to prohibit the
  circumvention of the provisions and intent of this article and the board of directors shall enforce
  and the owners shall comply with, same with due regard for such purpose.

                                              *********
         17.     The rules and regulations contained in the governing documents provide, in part, as

  follows:

   All townhouse units shall be used only for residential purposes, as a single-family private
   dwelling for the owner the members of his/her family and social guests and for no other
   purpose. Townhome units may not be used for business use or for any commercial use
   whatsoever except for a home office with no business traffic.

         18.     The plaintiff owner complied with the governing documents, including the rules

  and regulations, through seeking the association to approve three separate applicants; or the

  Martinez Application; The Ulloa Application; and a third application submitted by an applicant

  that is not a party to the proceedings.




                                                   5
Case 0:21-cv-60599-RAR Document 1 Entered on FLSD Docket 03/17/2021 Page 6 of 11
                                                                               Harrah adv. Julia Gardens
                                                                                               Case No.:


         19.     The Martinez Application. Regarding the Martinez Application, the applicant

  provided the defendant association with her paystubs, background check, and all other requisite

  forms. From the background check, there is no evidence of any illegal or immoral activity that

  would preclude the applicant from lawfully residing within the association. From the paystub

  information, the evidence demonstrated that the applicant was running a successful restaurant and

  had more than sufficient income to pay applicable rent. Further, the applicant maintains a credit

  score of over 750.

         20.     Martinez issued a letter to the association in January, 2021. The letter indicated, in

  part, that Martinez is a single mother and has a nanny who uses a vehicle registered in the name

  of her ex-husband to transport her children during the work week. It further provides that her ex-

  husband would be stopping by the residence periodically to pick up the couple’s children from

  time to time but would not be residing in the residence.

         21.     The association refused to accept the application—going so far as to demand that

  Martinez’s nanny—who does not reside with the family and would not be residing in the

  property—fill out an application for residency. Further, the association required the applicant’s

  ex-husband—who also would not be residing in the residential property—to also complete an

  application. After months of refusing to accept the application, the applicant withdrew from

  further consideration; resulting in the plaintiff owner’s loss of a valuable tenant and the plaintiff

  Martinez’s inability to reside in the property that she desired at the subjective whim of the

  defendant association.

         22.     The plaintiff owner requested answers from the defendant association.             The

  defendant association, through its property manager, communicated to the plaintiff owner on

  January 25, 2021 that the denial was based on the plaintiff owner’s alleged failure to comply with

  the (i) governing documents; (ii) the rules and regulations; or (iii) the parking management

  regulations. The plaintiff owner responded to the property manager on January 25, 2021 by

  requesting what specific parts of the governing documents were not complied with. The plaintiff

  owner did not receive a response to such request.

                                                   6
Case 0:21-cv-60599-RAR Document 1 Entered on FLSD Docket 03/17/2021 Page 7 of 11
                                                                                  Harrah adv. Julia Gardens
                                                                                                  Case No.:


          23.      The Ulloa Application. Regarding The Ulloa Application, all applicable forms

  were completed and submitted to the defendant association. At this time of the submission of the

  application, the applicant was working full time as a patient access manager with a large private

  medical company. The letter of recommendation further provides that proposed applicant, or

  Ulloa, had been gainfully employed by such company since May, 2014. It is further noted on the

  letter of recommendation that the applicant is “dependable and responsible”. She was further

  described through a second letter of recommendation as “an outstanding and dedicated mother to

  4 beautiful children. . ..hard worker. . ..would be the best tenant. . ..responsible. . ..cares about her

  living space”.

          24.      The plaintiff Ulloa signed a lease with the plaintiff owner. The terms of which

  provide that the plaintiff Ulloa agreed to pay monthly rent totaling $2350.00 and further agreed to

  pay $2350.00 as a security deposit and an additional $2350.00 for the last month’s rent.

          25.      One of the applicant’s four children turned 18 years of age. The 18-year old was

  in school at the time of the application and was dependent on her mother. Therefore, the child did

  not have sufficient credit and, therefore, would not have the ability to qualify for the rental with

  the defendant association independent from her mother.

          26.      The association demanded the credit report from the 18-year-old dependent child

  of the applicant. Assuming that these children are still in school, what child who turns the age of

  18 is going to be able to turn around and provide this sort of information to the Association? The

  answer is that it is an impossibility; it cannot happen. This is housing discrimination.

          27.      The plaintiff applicant walked away from the application and rented elsewhere;

  resulting in a loss of income to the plaintiff owner and the inability of the plaintiff applicant to rent

  in the housing that the plaintiff applicant desired.

          28.      The O’Brien Application. This applicant has a high credit score and a successful

  business.     However, the applicant has two teenage children.           The association denied the

  application. Its denial was based, on the surface, on the applicant’s credit score and the fact that

  the applicant “does not qualify within the guidelines of the association”.

                                                     7
Case 0:21-cv-60599-RAR Document 1 Entered on FLSD Docket 03/17/2021 Page 8 of 11
                                                                                 Harrah adv. Julia Gardens
                                                                                                 Case No.:


          29.     The plaintiff owner requested information regarding the “guidelines”. The

  association did not respond.

          30.     The plaintiff owner lost the opportunity to receive rental income from the denial of

  this application.

  IV.     COMPLAINCE WITH CONDITIONS PRECEDENT
          31.     All conditions precedent has been met or has otherwise been waived or satisfied.

                      COUNT I—VIOLATION OF 42 USCA §3604 (a) and (b)
                        (PLAINTIFF APPLICANTS vs. ASSOCIATION)
          32.     Plaintiff Applicants readopt and reincorporate the allegations contained in

  Paragraphs 1 through 31, inclusive, as if specifically incorporated herein.

          33.     Plaintiff Applicants bring a cause of action sounding in violation of subsections (a)

  and (b) of the Act.

          34.     The Act provides, in part, as follows:

                                          *******************
  “As made applicable by section 3603 of this title and except as exempted by sections 3603(b) and
  3607 of this title, it shall be unlawful—
  (a)      To refuse to sell or rent after the making of a bona fide offer, or to refuse to negotiate for
  the sale or rental of, or otherwise make unavailable or deny, a dwelling to any person because of
  race, color, religion, sex, familial status, or national origin.
  (b)     To discriminate against any person in the terms, conditions or privileges of sale or rental
  of a dwelling, or in the provision of services or facilities in connection therewith, because of age,
  color, religion, sex, familial status or national origin.”
                                      ***********************
          35.     Association violated the Act through doing and/or failing to do the following: (i)

  the refusal to permit the plaintiff applicant to rent the property to either of the plaintiff applicants

  due to their familial status and; (ii) the implied implementation of policies that are designed to

  ensure that those with families and children are precluded from maintaining occupancy within the

  association through applicable lease agreements and (iii) any other implementation of express or

  implied rules and procedures designed to ensure such result.

                                                     8
Case 0:21-cv-60599-RAR Document 1 Entered on FLSD Docket 03/17/2021 Page 9 of 11
                                                                                 Harrah adv. Julia Gardens
                                                                                                 Case No.:


         36.       As a direct and proximate result of the association’s violation of such provision of

  the act, the plaintiff applicants have incurred damages. The damages are actual and punitive. The

  damages include, without limitation, the distress associated with being denied the ability to reside

  in the property that the plaintiff applicants desire and any other damages recognized at law.

                                DEMAND FOR ATTORNEYS FEES

         37.       Plaintiff applicants further demand reasonable attorneys’ fees and costs

  necessitated by bringing the pending action against association

         WHEREFORE, Plaintiff applicants requests a judgment finding that the association’s

  conduct is a violation of the act and further demands any further relief, including actual and

  punitive damages and reasonable attorneys’ fees, costs and expenses that the Court deems fair, just

  and equitable.

                     COUNT II—VIOLATION OF 42 USCA §3604 (a) and (b)
                         (PLAINTIFF OWNER vs. ASSOCIATION)
         38.       Plaintiff Owner readopts and reincorporates the allegations contained in Paragraphs

  1 through 31, inclusive, as if specifically incorporated herein.

         39.       Plaintiff Owner bring a cause of action sounding in the violation of 42 USCA §

  3604(a) and (b) against the defendant association.

         40.       Association violated the Act through doing and/or failing to do the following: (i)

  the refusal to permit the plaintiff owner to enjoy the property in accordance with the governing

  documents of the association and (ii) the refusal to permit the plaintiff owner to lease the property

  to a suitable and qualified applicant on the basis of the applicant’s familial status.

         41.       As a direct and proximate result of such conduct, the Plaintiffs have incurred

  damages. The damages are actual and punitive and include, without limitation, (i) economic

  damages associated with the inability to rent the property to well qualified tenants for rental

  income; (ii) loss of commissions associated with the inability to effectuate the rental agreements

  with the applicants; (iii) loss of marketability of the property and (iv) emotional distress that the



                                                    9
Case 0:21-cv-60599-RAR Document 1 Entered on FLSD Docket 03/17/2021 Page 10 of 11
                                                                              Harrah adv. Julia Gardens
                                                                                              Case No.:


  association has caused the plaintiff owner arising from the plaintiff owners inability to rent the

  property to well qualified applicants.

         42.     Plaintiff Owner further requests permanent or temporary injunction, a temporary

  restraining order, or other order (including an order enjoining the Defendants from engaging in

  such practice or ordering such affirmative action as may be appropriate).

                               DEMAND FOR ATTORNEYS FEES

         43.     Plaintiff Owner further demand reasonable attorneys’ fees and costs necessitated

  by bringing the pending action against the association

         WHEREFORE, Plaintiff applicants requests a judgment finding that the association’s

  conduct is a violation of the act and further demands any further relief, including actual and

  punitive damages, injunctive relief, and reasonable attorneys’ fees, costs and expenses that the

  Court deems fair, just and equitable.

                         COUNT II—VIOLATION OF 42 USCA § 3617
                       (PLAINTIFF TENANTS AGAINST DEFENDANTS)
         44.     Plaintiff Tenants readopt and reincorporate the allegations contained in Paragraphs

  1 through 30, inclusive, as if specifically incorporated herein.

         45.     Plaintiff Tenants bring a cause of action sounding in the violation of 42 USCA §

  3617 against the Defendants.

         46.     42 USCA § 3617 provides that it is unlawful to “coerce, intimidate, threaten, or

  interfere with any person in the exercise or enjoyment of, or on account of his having exercised or

  enjoyed, or on account of his having aided or encouraged any other person in the exercise or

  enjoyment of, any right granted or protected by section 3603, 3604, 3605, or 3606 of this title”.

                               DEMAND FOR ATTORNEYS’ FEES

         47.     Plaintiff Tenants further demand reasonable attorneys’ fees and costs necessitated

  by bringing the pending action against the Defendants.

         WHEREFORE, Plaintiff Tenants requests a judgment finding that the Defendants

  conduct is a violation of 42 USCA § 3617 and further demands any further relief, including actual

                                                   10
Case 0:21-cv-60599-RAR Document 1 Entered on FLSD Docket 03/17/2021 Page 11 of 11
                                                                             Harrah adv. Julia Gardens
                                                                                             Case No.:


  and punitive damages and reasonable attorneys’ fees, costs and expenses that the Court deems fair,

  just and equitable.

         Dated this the 17th day of March, 2021.
                                                              Respectfully submitted,

                                                              THE      LAW       OFFICES     OF
                                                              GEOFFREY D. ITTLEMAN, P.A.
                                                              955 S. FEDERAL HWY STE 339
                                                              Fort Lauderdale, Florida 33316
                                                              Tel: (954) 462-8340
                                                              Fax: (954) 324-2037
                                                              geoffrey@ittlemanlaw.com

                                                                     -and-

                                                              OMID JOHN, P.A.
                                                              110 SE 6th Street, Suite 1700
                                                              Fort Lauderdale, Florida 33301
                                                              Tel: (954) 205-4247
                                                              esq@omidjohn.com


                                                        By:   /s/ Geoffrey Ittleman
                                                              Geoffrey D. Ittleman, Esq.
                                                              Fla. Bar No.: 377790




                                                   11
